Citation Nr: 1113090	
Decision Date: 04/04/11    Archive Date: 04/13/11

DOCKET NO.  07-23 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to restoration of a total disability rating for compensation based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife 


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from November 1978 to November 1981 and September 1990 to July 1991.   

This case comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from adverse action by the Department of Veterans Affairs (hereinafter VA) Regional Office in Jackson, Mississippi, (hereinafter RO).  


FINDINGS OF FACT

1.  A June 2006 rating decision proposed to discontinue entitlement to TDIU.  

2.  The Veteran's award of TDIU was formally discontinued by rating action in August 2006.  

3.  Employability is not established by clear and convincing evidence nor is material improvement in service connected disability shown by examination.   


CONCLUSION OF LAW

The criteria for restoration of TDIU are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.343, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  With respect to claims challenging the propriety of  terminations of employability status such as in the instant case, 38 C.F.R. § 3.105(e) sets forth procedural requirements for such termination.  When a termination is anticipated, the beneficiary must be notified of the proposed termination, with notice of the reasons for the proposed termination.  Further, the beneficiary must be allowed a period of at least 60 days to submit additional evidence to show that a  TDIU rating should not be terminated.  After the allotted period, if no additional evidence has been submitted, final rating action will be taken and the award will be discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating expires.  38 C.F.R. § 3.105(e).  

The process outlined above was adhered to in this case, as a June 2006 rating decision proposed to terminate the award of TDIU.  The letter that accompanied this rating decision informed the Veteran that he could submit medical or other evidence to show why his award of TDIU should not be terminated, and that if such evidence was not received within 60 days, the award of TDIU would be terminated.  He was also informed of his right for a personal hearing.  

As for the duty to assist, the service treatment reports, VA and private clinical reports, photographs of the Veteran's service connected skin disability, and reports from the Social Security Administration have been obtained, as have reports from VA examinations conducted in May 2004, May 2006 and June 2010 that contain sufficient clinical findings to adjudicate the Veteran's claim.  As there is no indication that there are additional records that need to be obtained that would assist in the adjudication of the claim, the duty to assist has been fulfilled.  

II.  Legal Criteria/Analysis

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this disability shall be ratable at 60 percent or more and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  The existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the percentages for the service-connected disability or disabilities are met and in the judgment of the rating agency, such service-connected disabilities render the Veteran unemployable.  38 C.F.R. § 4.16(a).

In a termination of a total disability rating based on individual unemployability, the provisions of 38 C.F.R. § 3.343(c) stated that "caution must be exercised . . that actual employability is established by clear and convincing evidence."  This regulation also provides that an award of TDIU will not be discontinued absent an examination showing material improvement in physical or mental condition.  

In the instant case, the Veteran was granted an award of TDIU by rating decision dated in May 2005, effective in February 2004.  At that time, the service connected disabilities consisted of dermatitis/eczema, rated as 60 percent disabling, and chronic adjustment disorder with depressed mood associated with the service connected skin disability, rated as 10 percent disabling.  The award of TDIU was based on a report from a May 2004 VA examination that included the comment from the examiner that the service connected skin disability was not just cosmetic in nature, but resulted in constant itching, and that such constant itching as well as the cosmetic manifestations had affected the Veteran not only socially but occupationally. 

The termination of the Veteran's award of TDIU following the procedures described in the previous section was formally implemented by an August 2006 rating decision that also reduced the rating for the service connected skin disability to 10 percent based on a May 2006 VA examination interpreted by the adjudicators as showing material improvement in the service-connected skin disability.  However, after the physician who conducted a June 2010 VA examination found that the improvement in the Veteran's skin disability shown at the May 2006 VA examination was only temporary, the 60 percent rating for the service connected skin disability was restored by rating action dated in August 2010.  The June 2010 VA examination demonstrated excoriated, hyperpigmented, and scaly lesions that affected 41 percent of the Veteran's body area, with the Veteran describing constant itching and soreness at times in certain body areas when they became infected.  The examiner did state that the rash did not cause any impairment in the activities of daily living or cause any functional impairment in unemployability.  

In addition to the medical evidence discussed above, the record also includes reports form a May 2006 VA psychiatric examination that indicated the Veteran had not been able to work since 1989, with the Veteran reporting that he cannot go outside and to do "anything" due to constant itching.  The record also includes a report from a school district indicating the Veteran served as a substitute teacher for a total of 17 days during the 2007-8 school year.  However such "marginal" employment does not represent substantially gainful employment, and by itself would not be an appropriate basis for terminating/denying an award of TDIU.  See 38 C.F.R.§§ 3.343(2), 4.16a.

In explaining the basis for the termination of the award of TDIU in the August 2006 rating decision, the adjudicators stated that this action was based on a determination that the examination findings had shown that his service connected condition had improved such that entitlement to TDIU was no longer shown.  However, the findings used in this determination were from the May 2006 VA examination which, as indicated above, were found by the VA physician who conducted the June 2010 VA examination to only represent temporary, rather than sustained, improvement.  As such, the medical basis previously used for the termination of TDIU has changed, and it would be inconsistent to terminate the award of TDIU based on findings from the May 2006 VA examination when such findings have been shown to only represent temporary improvement.   

While it is true that the examiner in June 2010 found no impairment in employability due to the service connected skin disability, the controlling regulations provide that there must be "clear and convincing" evidence of employability in order to terminate an award of TDIU.  Given the objective examination findings from the June 2010 examinations describing the extent and nature of the service connected skin disability and the continued description at that time of constant itching, the Board does not find such "clear and convincing" evidence of employability given the fact that the June 2010 examination findings are similar to the medical findings used as a basis of finding the Veteran not to be unemployable.  Moreover, the physician who conducted the June 2010 VA examination did not discuss the degree of impairment of the service connected psychiatric disability upon employment.  Finally, the June 2010 VA examination findings clearly also do not represent "material improvement" in the service connected disability skin disability as required by regulation for termination of TDIU, particularly given the opinion in this regard by the physician following this examination.  As such, and given the controlling regulatory authority of 38 C.F.R. § 3.343, the Board finds that the ward of TDIU must be restored.  


ORDER

Entitlement to restoration of TDIU is granted.   



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


